Myrick, J.
The testimony of the witness Hicks as to the slung-shot in the possession of the defendant, and as to the statement made by defendant, was relevant and material, because there was evidence tending to show that the wounds inflicted upon the person of deceased might have been caused by such an implement. The statements of the witnesses Vfixon Rice and Cheatham, as to the place where the deceased was supposed to have been killed, were for the purpose, merely, of locating the spot, as foundation for further examination, and was so stated. *468While there are certain portions of the charge of the court below which, segregated, are objectionable, still when taken in connection with the context, as they must be, we think it cannot be fairly said that there was on the part of the court any invasion of the province of the jury.
Judgment and order affirmed.
Morrisox, C. J., Boss, J., McKee, J., McKihstby, J., and Thorxtox, J., concurred.